Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The examiner notes that the applicant does not currently require a plurality of separable cell groups being discharged together simultaneously (if the applicant has support for such a limitation). The following reference would be employed in a 103 rejection for such an amendment as Ishikawa does not appear to demonstrate simultaneous balancing in the one resistor for a plurality of separable cell groups/cells: USPGPN (20080036424, 20130293006, 20140055896, 20170302069)
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of the last stanza of Claim 1, Claims 5-7, and Claims 9-11 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it lacks the subject matter of the resistance relating to the number of battery cells in the last clause of claim 1. Correction is required. See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11283274. Although the claims at issue are not identical, they are not patentably distinct from each other because as for Claim 2 of the instant application and Claim 8 of the parent, they are identical with the exception that the parent patent included some limitations that further limits the patent’s claims, i.e. “wherein the first common resistor element is positioned between the first switching circuit and the second switching circuit, wherein the plurality of battery cells includes N number of battery cells, wherein the plurality of positive switching elements includes N number of positive switching elements, and wherein the plurality of negative switching elements includes N number of negative switching elements.”. Therefore, a double patent rejection is required.
As for Claims 3 and 4, this language is functionally equivalent to the language provided in the instant application and the patent: “selectively connect a positive electrode terminal of each battery cell to the first common node, and selectively connect a negative electrode terminal of each battery cell to the second common node, and wherein the control unit is configured to: determine a balancing target including at least one of the plurality of battery cells based on the voltage of each of the plurality of battery cells,”. Claims 3 and 4 just provide more detail which is implicit in these sections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishikawa (USPGPN 20070046260; see patent document USPN 7714539 for translation of the drawings which seem to have been in JP in the application publication) in view of Thivierge et al (USPGPN 20100079116), hereinafter Thivi.
Independent Claim 1, Ishikawa discloses an apparatus for balancing a plurality of battery cells (Figs. 1 & 5, cells B1-B15), comprising:
a monitoring unit configured to detect a voltage of each of the plurality of battery cells (3, 4, 6, 7, see ¶’s [35, 39-47]);
a balancing unit including a first common resistor element and a switching module, the first common resistor element connected between a first common node and a second common node (2, L1, L2, Rd, Rd1-Rd3, 5 of Fig. 1, similar structure in Fig. 5, common resistor is any one of Rd1-Rd3); and
a control unit operably coupled to the monitoring unit and the switching module (7),
wherein the switching module is configured to:
selectively connect a positive electrode terminal of each battery cell to the first common node, and
selectively connect a negative electrode terminal of each battery cell to the second common node (abstract, see drawings translated for patent document of Figs. 2-4 & 6-8), and
wherein the control unit is configured to:
determine a balancing target including at least one of the plurality of battery cells based on the voltage of each of the plurality of battery cells,
control the switching module to form a current channel between the first common resistor element and the balancing target (see ¶’s [46, 56, 57, 70, 77]), and
determine a maximum number of battery cells that can be included in the balancing target based on resistance of the first common resistor element and the voltage of each of the plurality of battery cells (in the instance that the maximum number of separable cells is only 1, ¶’s [48, 49, 52] describes that the resistor is chosen based upon the voltage of the battery cell and the allowable current for the battery cell, i.e. with Ohm’s law being V=IR, that means that it is dependent upon the resistance of the common resistor element).
For advancing prosecution if the applicant amends to claim that maximum number of cells is at least two cells, Ishikawa fails to explicitly teach determine a maximum number of battery cells that can be included in the balancing target based on resistance of the first common resistor element and the voltage of each of the plurality of battery cells, wherein the maximum number is at least two separable cell units and the balancing target cells are discharged at the same time [dual cell units shown in Fig. 1 of Ishikawa].
Thivi teaches determine a maximum number of battery cells that can be included in the balancing target based on resistance of the first common resistor element and the voltage of each of the plurality of battery cells, wherein the maximum number is at least two separable cell units and the balancing target cells are discharged at the same time (see Figs. 1-4 & 6B [step 143] and ¶’s [29-32, 37, 52, esp. 32, 37, 52] which describes that the control board 16 pf each module 12 includes at least one balancing resistor 92 for balancing at least one of the battery cells 14 of modules 12 of battery 10 which are above the voltages of the other cells, with the number chosen based on the maximum amount of heat allowed and the voltage of the cells in order to prevent a fault caused by the board having a fault from excessive temperature, see ¶[49] where the applicant’s published application describes a similar solution to this problem in ¶[56]; furthermore, the calculated heat can be found by using the resistance of the common resistor and the voltage difference to be discharged [voltage difference being the voltage of each cell from the minimum voltage cell in the same module], therefore, this determination of the number of cells is certainly based upon the resistance of the common resistor element and voltage of each of the plurality of battery cells). While Thivi does not necessarily describe sharing of the balancing resistors between cells, the solution of limiting the total heat for the control board 16 of each module would be applicable in Ishikawa for the same reason as would be obvious to a person of ordinary skill in the art. 

    PNG
    media_image1.png
    355
    733
    media_image1.png
    Greyscale

Furthermore, the European Search Authority Examiner cited as document 131 of the Information Disclosure Statement filed 2/11/22 describes this feature as an obvious modification to protect the circuit from high current [which causes damage from high temperatures; the features taught by Thivi correspond to Claim 8 of the EPO report]. This explanation on the EPO report further demonstrates how it would be obvious to one of ordinary skill in the art to perform such a modification of Ishikawa/Chang.
It would have been obvious to a person of ordinary skill in the art to modify Ishikawa with Thivi to provide improved fault prevention from heat damage.
Dependent Claim 2, Ishikawa discloses the switching module includes: a first switching circuit including a plurality of positive switching elements installed between the positive electrode terminal of each battery cell and the first common node; and a second switching circuit including a plurality of negative switching elements installed between the negative electrode terminal of each battery cell and the second common node (switches s20-s216, s51, s52, s5n, with s216 & s31 always being the positive switching element, while s20 & s51-s5n being the negative switching elements, along with other elements which are temporarily positive/negative).
Dependent Claim 3, Ishikawa discloses the control unit is configured to turn on any one of the plurality of positive switching elements connected to the positive electrode terminal of the balancing target and any one of the plurality of negative switching elements connected to the negative electrode terminal of the balancing target, when determining any one of the plurality of battery cells as the balancing target (switches s20-s216, s51, s52, s5n, described above, see also Figs. 2-4 & 6-8).
Dependent Claim 8, Ishikawa discloses the balancing unit further includes:
a first selection switch connected in series to the first common resistor element between the first common node and the second common node (switches in 5);
a second common resistor element having a lower resistance than resistance of the first common resistor element (another of Rd’s Rd1-Rd3, abstract says they have different resistances, so two would be lower than another); and
a second selection switch connected in series to the second common resistor element between the first common node and the second common node (another switches of 5).
Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (USPGPN 20170237269).
Independent Claim 1, Chang discloses an apparatus for balancing a plurality of battery cells (Figs. 2-10), comprising: a monitoring unit including a voltage detection circuit configured to detect a voltage of each of the plurality of battery cells (¶’s [31, 36, 42] describes the voltage detector not being shown, but being present);
a balancing unit including a first common resistor element and a switching module, the first common resistor element connected between a first common node and a second common node (300, 311); and
a control unit operably coupled to the monitoring unit and the switching module (described as battery monitoring system which controls opening and closing of the switches, see ¶’s [31, 36, 42]),
wherein the switching module is configured to:
selectively connect a positive electrode terminal of each battery cell to the first common node, and
selectively connect a negative electrode terminal of each battery cell to the second common node (210, 312 are the switching modules), and
wherein the control unit is configured to:
determine a balancing target including at least one of the plurality of battery cells based on the voltage of each of the plurality of battery cells, and
control the switching module to form a current channel between the first common resistor element and the balancing target (see abstract, ¶’s [08-18]).
Chang fails to explicitly teach determine a maximum number of battery cells that can be included in the balancing target based on resistance of the first common resistor element and the voltage of each of the plurality of battery cells, wherein the maximum number is at least two separable cell units and the balancing target cells are discharged at the same time [dual cell units shown in Fig. 1 of Ishikawa].
Thivi teaches determine a maximum number of battery cells that can be included in the balancing target based on resistance of the first common resistor element and the voltage of each of the plurality of battery cells, wherein the maximum number is at least two separable cell units and the balancing target cells are discharged at the same time (see Figs. 1-4 & 6B [step 143] and ¶’s [29-32, 37, 52, esp. 32, 37, 52] which describes that the control board 16 pf each module 12 includes at least one balancing resistor 92 for balancing at least one of the battery cells 14 of modules 12 of battery 10 which are above the voltages of the other cells, with the number chosen based on the maximum amount of heat allowed and the voltage of the cells in order to prevent a fault caused by the board having a fault from excessive temperature, see ¶[49] where the applicant’s published application describes a similar solution to this problem in ¶[56]; furthermore, the calculated heat can be found by using the resistance of the common resistor and the voltage difference to be discharged [voltage difference being the voltage of each cell from the minimum voltage cell in the same module], therefore, this determination of the number of cells is certainly based upon the resistance of the common resistor element and voltage of each of the plurality of battery cells). While Thivi does not necessarily describe sharing of the balancing resistors between cells, the solution of limiting the total heat for the control board 16 of each module would be applicable in Chang for the same reason as would be obvious to a person of ordinary skill in the art. 

    PNG
    media_image1.png
    355
    733
    media_image1.png
    Greyscale

Furthermore, the European Search Authority Examiner cited as document 131 of the Information Disclosure Statement filed 2/11/22 describes this feature as an obvious modification to protect the circuit from high current [which causes damage from high temperatures; the features taught by Thivi correspond to Claim 8 of the EPO report]. This explanation on the EPO report further demonstrates how it would be obvious to one of ordinary skill in the art to perform such a modification of Ishikawa/Chang.
It would have been obvious to a person of ordinary skill in the art to modify Chang with Thivi to provide improved fault prevention from heat damage.
Dependent Claim 12, Chang discloses battery pack comprising the apparatus according to claim 1 (described as pack, see abstract & ¶’s [02, 09, 10, 13, 14, 16, 17]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (USPGPN 20070046260; see patent document USPN 7714539 for translation of the drawings which seem to have been in JP in the application publication) in view of Thivierge et al (USPGPN 20100079116), hereinafter Thivi.
Dependent Claims 9-11, Ishikawa teaches the control unit is configured to control the first selection switch and the second selection switch based on a difference between a voltage across the balancing target and a minimum voltage of the plurality of battery cells, the control unit is configured to turn on the first selection switch and turn off the second selection switch when the difference between the voltage across the balancing target and the minimum voltage is larger than a first threshold voltage, the control unit is configured to turn off the first selection switch and turn on the second selection switch when the difference between the voltage across the balancing target and the minimum voltage is equal to or smaller than a first threshold voltage (see ¶’s [56-59], along with ¶’s [48, 49, 52], which describes the resistance being selected based on the voltage of the cell being discharged due to the current allowed to be discharged from the cell, which is related to the difference between the voltage across the balancing target and the minimum voltage, as would be obvious to a person having ordinary skill in the art, while one having ordinary skill in the art understands that it would be imprudent to discharge around the minimum cell voltage as it could lead to overdischarge, which is why a threshold would be necessary, as claimed, so as to improve safety, while basing the resistance on this threshold would be good as higher discharging currents could damage a cell when closer to the minimum, rather than one higher than it).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Thivi, further in view of Muramoto et al (USPGPN 20140055896).
Dependent Claim 4, Ishikawa teaches the control unit is configured to turn on any one of the plurality of positive switching elements connected to a highest potential electrode terminal of the balancing target and any one of the plurality of negative switching elements connected to a lowest potential electrode terminal of the balancing target, 
Ishikawa is silent to when determining two or more adjacent battery cells of the plurality of battery cells as the balancing target.
Muramoto teaches when determining two or more adjacent battery cells of the plurality of battery cells as the balancing target (¶[178], which Muramoto describes as an advantage, which one having ordinary skill in the art understands to be a time advantage, without having to use a resistor per cell, see single resistor 12).
It would have been obvious to a person having ordinary skill in the art to modify Ishikawa in view of Thivi with Muramoto to provide reduced time for balancing.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Thiki, further in view of Thompson et al (USPGPN 20150037624)
Dependent Claims 5-7, Ishikawa teaches the balancing target includes a first battery cell having a maximum voltage among the plurality of battery cells (¶’s [08, 45, 61, 81]).
Ishikawa is silent to the control unit is configured to determine a state of charge of each of the plurality of battery cells based on the voltage of each of the plurality of battery cells, the balancing target includes a first battery cell having a maximum state of charge among the plurality of battery cells, the balancing target further includes a second battery cell connected adjacent to the battery cell having the maximum state of charge, and a state of charge of the second battery cell is higher than a minimum state of charge of the plurality of battery cells.
Thompson teaches the control unit is configured to determine a state of charge of each of the plurality of battery cells based on the voltage of each of the plurality of battery cells (¶’s [15, 20]), the balancing target includes a first battery cell having a maximum state of charge among the plurality of battery cells (¶[15]), the balancing target further includes a second battery cell connected adjacent to the battery cell having the maximum state of charge, and a state of charge of the second battery cell is higher than a minimum state of charge of the plurality of battery cells (see ¶’s [15, 26] & Fig. 4, where as there are only 4 cells, the next cell in the line could be the adjacent one). One having ordinary skill in the art understands that when cells are in series, they are all charged together, and so when one reaches fully charged state, the rest cannot be charged without overcharging. Thus this method serves to improve safety as it prevents overcharging of the battery while allowing the rest of the cells to be fully charged, as one having ordinary skill in the art would understand.
It would have been obvious to a person having ordinary skill in the art to modify Ishikawa in view of Thivi with Thompson to provide improved safety
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/      	Primary Examiner, Art Unit 2859